Title: To George Washington from Jeremiah Olney, 18 April 1782
From: Olney, Jeremiah
To: Washington, George


                        
                            Sir
                            Providence 18th April 1782
                        
                        I had the Honor to address your Excellency the 19th Ulto on the Subject of Recruiting &c., which at
                            that time had not answer’d my Expectations haveing then muster’d only 40 Levies. I have now the pleasure to acquaint your
                            Excellency we have Since had great Success (the Bounties haveing Risen to 80 Dollars & upwards) the men were
                            Induc’d to Inlist fast 200 are now muster’d—159 of which have already march’d for Head Quarters—Remainder will follow as
                            fast as I Can possibly Procure Blanketts &c. for them—I Flatter myself the Levies from this State will be of a
                            Superior Quality in general to those Sent from any other, as I have been on the Spott and taken measures as far as in my
                            power to guard against impositions, & am Induc’d to hope (after they have acquir’d the habits of Discipline) they
                            will Fully answer the public Service—I Regret they Could not have been ingag’d for a longer period—I am Sorry to inform
                            your Excellency the £6,000 Continental Tax I mention’d in my last order’d to be paid into the General Treasury on the
                            first Inst. is not in Such forwardness as I Could Wish a Small part only has been paid in—Taxation haveing mett with great
                            obstructions through out the State in the present Exertions for Raising money to Discharge the Bounties given the Levies
                            however as this Seams nearly at a Close. I am Induc’d to hope the £6,000 will Shortly be Collected and paid in to the
                                Treasury, Capt. Hughes will have the Honor to deliver this, he has been Detain’d with Intention of
                            Conducting on a Detachment of Levies—but Since the Two Subalterns parties have march’d, I find it almost impossible to
                            procure Blanketts &c., for more than Twenty men at a time which I Shall Send on under the
                            Charge of Non Commsd officers—he will therefore Sett out in the morning for Head Quarters—In my last I
                            mention’d my Intentions of Remaining in the State for the purpose of forwarding the public Service, ’till I Recd your
                            Excellencys Instructions when to Joyn—but as I have not Receiv’d your Directions, I shall Joyn the army as Soon as I Can
                            possibly Collect & Send on the Remaining Levies—previous to my Departure I Shall wait on his Excellency the Govr
                            for his Dispatches. I have the Honor to be with great Esteem Your Excellencies Obed. Hum. Serv.
                        
                        
                            Jereh Olney
                        
                    